EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Sarah Luth on 2022/03/03.
In conversation with applicant’s representative the agreement for correction of a typographic error in previous allowance action of 2022/01/20 was reached.
Claim 1 is amended by addition of claim 5 limitations, and claims 4-5 are cancelled.  The amended claim 1 in its final form is identical to previous allowance action of 2022/01/20, and thus is not repeated here.
The allowed claims and reason of allowance, below, are the same as before.

                                                   Allowable Subject Matter
Claims 1-3 and 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Bartelme teaches a solid detergent composition (abstract) comprising alkali metal carbonate such as sodium carbonate in the amount of 10-80 w%; [39], acids such as ethylenediaminetetraacetic acid (as similarly disclosed by applicant’s specification, PGPub; 0044) in the amount of 1-50 w%; [63-64], and more carboxylic acids such as citric, succinic, adipic with an inherent 
However, in view of applicant’s current amendments by addition of “composition being substantially free of fatty acid”, and thus much more limited scope of the claims, the prior art of record no longer renders the independent claims 1 and 11 obvious, which is the reason for allowance.  It should be, also, noted in addition to the above reason the limitation of “composition being substantially free of fatty acid” becomes more evident for lacking a sufficient teaching specificity by the prior art of Bartelme.  This provides a combined reason of allowance as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/03/03                          
/LIAM J HEINCER/Primary Examiner, Art Unit 1767